PER CURIAM.
The mortgagor appeals the trial court’s order denying her motion to cancel foreclosure sale after the court granted final summary judgment in favor of appellee, Bank United. Appellant argues that the court erred in denying her motion to cancel the foreclosure sale since the sale took place while the parties were engaged in the federal Home Affordable Modification Program (“HAMP”). The bank argues that appellant was given proper notice that she did not qualify for a modification under the program. She claims that pursuant to HAMP procedures and the HAMP Supplemental Directive 10-02, dated March 24, 2010, addressing borrower outreach and communication, the sale should have been postponed for thirty days from the date of the notice of non-approval of the modification. That directive, however, does not require a thirty-day postponement where the request for HAMP modification was made after a foreclosure date had been set, and the reason for denial was the ineligibility of the mortgagor under HAMP requirements. As the appellant had requested HAMP modification after foreclosure had been set originally, and the bank found that appellant was ineligible because of lack of the required income level, it was not compelled by the directive to postpone the sale.
We find the remaining grounds to be without merit or directed to the final judgment of foreclosure, which was never appealed.

Affirmed.

WARNER, GROSS and CIKLIN, JJ., concur.